Citation Nr: 9914946	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-43 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.   

As an initial matter, the Board notes that although the RO 
treated the claim as reopened, the Board must assess whether 
new and material evidence has been submitted.  Wakeford v. 
Brown, 8 Vet. App. 237 (1996).  The Board notes that the 
appellant's original claim of entitlement to service 
connection for a back disability was denied in unappealed 
rating decisions of January 1978, February 1978, and November 
1978.  The Board further observes that in a July 1996 rating 
decision, the RO appears to have considered the appellant's 
claim for service connection for a back disability on a de 
novo basis, concluding that the claim was well grounded but 
denying the claim on the basis that the appellant's current 
back disability neither occurred in nor was caused by 
service.  The United States Court of Appeals for Veterans 
Claims (Court)(formerly the United States Court of Veterans 
Appeals) has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
issue has been rephrased as noted on the title page.  

The Board further observes that the United States Court of 
Appeals for the Federal Circuit has held that the Court erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 
1363-64 (Fed.Cir. 1998).  In Colvin, the Court adopted the 
following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.  In light of the holding in Hodge, the 
Board will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board also notes that in February 1996, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, he requested that his claim for service connection 
for a back disability be reopened.  In addition, the 
appellant also raised the issue of entitlement to service 
connection for a back disability, as secondary to his 
service-connected right knee disability.  The Board observes 
that in the July 1996 rating action denying the appellant's 
claim for service connection for a back disability, the RO 
only addressed the issue on a primary basis.  In response to 
the July 1996 rating action, the appellant filed a Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in July 1996.  In September 1996, the appellant 
submitted his substantive appeal.  At that time, he referred 
to his claim for service connection for a back disability on 
both a primary and secondary basis.  The Board further notes 
that in the appellant's September 1996 hearing at the RO, the 
hearing officer stated that the issue before him was 
entitlement to service connection for a back disability on a 
primary and secondary basis, and the appellant's testimony 
referred to both issues.  

In September 1997, the RO issued a Supplemental Statement of 
the Case (SSOC).  At that time, the RO stated that service 
connection for a back disability was denied because the 
appellant's back disability neither occurred in nor was 
caused by service.  The RO further indicated that there was 
no competent evidence showing that the  appellant's back 
disability was related to his service-connected right knee 
disability.  

In light of the above, the Board notes that for a VA decision 
to become final and binding on a claimant, it is required 
that the claimant first receive written notification of the 
decision.  Best v. Brown, 10 Vet. App. 322, 325 (1997).  It 
is also required that the written notification explain the 
reasons and bases for the decision and apprise the claimant 
of his procedural and appellate rights, in the event that the 
claimant disagrees with the decision and elects to appeal.  
38 U.S.C.A. § 5104(1); 38 C.F.R. §§ 3.103, 19.25 (1998).  In 
this regard, the Board observes that the letter that 
accompanied the September1997 SSOC shows that at that time, 
the RO stated that if the SSOC contained an issue which was 
not included in his substantive appeal, the appellant had to 
respond within 60 days to perfect his appeal of the new 
issue.  The Board is concerned that the RO's letter 
inadvertently misled the appellant into believing that he did 
not need to file a NOD with respect to the issue of 
entitlement to service connection for a back disability, as 
secondary to his right knee disability, if he desired 
appellate review of that matter.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); cf. Holland v. Brown, 10 Vet. 
App. 42 (1997).  Therefore, the RO should take appropriate 
action to inform the appellant of his procedural due process 
and appellate rights.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.103, 19.25.  

The Board further observes that in a January 1999 rating 
action, the RO denied the appellant's claim of entitlement to 
an increased rating for a right knee disability.  There is no 
indication from the information of record that the appellant 
filed a NOD.  Accordingly, this issue is not before the Board 
for appellate consideration. 


FINDINGS OF FACT

1.  In November 1978, the RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for service connection for a back disability.  The appellant 
was provided notice of the decision and his appellate rights.  
An NOD to the denial was not filed.  

2.  Evidence added to the record since the November 1978 
confirmed rating action includes outpatient treatment records 
from the VA Medical Center (VAMC) in Portland, Oregon, dated 
in January 1975, a private medical statement from J.R.L., 
M.D., dated in December 1985, a private medical report from 
the Maui Memorial Hospital, dated in September 1991, a 
medical report from R.L.L., M.D., dated in September 1992, 
private medical records from N.T.K., M.D., from October 1992 
to November 1994, a private medical statement from J.A.F., 
M.D., dated in September 1995, a radiological report from 
Kahului Radiology, dated in March 1996, a copy of a 
Stipulation and Settlement Agreement between the appellant 
and the United States Postal Service, dated in June 1996, a 
statement from Mr. M.M., a Labor Relations Specialist from 
the United States Postal Service, dated in July 1996, a 
statement from Ms. P.E., Office Manager of the Wilcox Health 
and Rehabilitation Center, dated in June 1996, a private 
medical statement from P.L., M.D., dated in September 1996, a 
VA examination, dated in May 1997, lay statements, and 
hearing testimony.  

3.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's current back disability was incurred in his 
period of active service) and, when considered alone or 
together with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.  

4.  The claim of entitlement to service connection for a back 
disability is supported by cognizable evidence showing that 
the claim is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed November 1978 RO 
decision, which confirmed its previous decision to deny the 
appellant's claim of entitlement to service connection for a 
back disability, is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a January 1978 rating action, and in subsequent confirmed 
rating decisions, dated in February 1978 and in November 
1978, the RO denied the appellant's claim of entitlement to 
service connection for a back disability.  The Board observes 
that the appellant did not appeal any of the above rating 
decisions.  The evidence of record at the time of the most 
recent unappealed rating, which was the November 1978 
confirmed rating action, consisted of the appellant's service 
medical records, a private medical statement from M.J.M., 
M.D., dated in January 1978, a private medical statement from 
J.L.W., M.D., dated in May 1978, and lay statements.  The 
appellant's service medical records show that in March 1972, 
the appellant was treated after complaining of pain in the 
lumbosacral area.  At that time, he stated that his pain had 
originated in July 1971, and that he had been having problems 
with his back "off and on" since that time.  An x-ray was 
taken of the appellant's thoracic spine and it was 
interpreted as showing a normal thoracic spine.  According to 
the records, the appellant was again treated in March 1972 
after complaining of back pain.  At that time, he indicated 
that he had been taking medication with good results, but 
that any physical exercise caused the back pain to increase.  
After the physical examination, the appellant was diagnosed 
with a back strain.  

The appellant's service medical records further show that in 
November 1972, the appellant was treated after complaining of 
neck pain.  At that time, an x-ray was taken of his cervical 
spine and the results were interpreted as showing no 
significant abnormalities.  The appellant was directed to use 
moist heat on his cervical spine and perform physical therapy 
exercises.  The remaining records are negative for any 
complaints or findings of a back disability.  The appellant's 
separation examination, dated in February 1974, shows that at 
that time, the appellant's spine and other musculoskeletal 
were clinically evaluated as "normal."  

A private medical statement from M.J.M., M.D., dated in 
January 1978, shows that at that time, Dr. M. indicated that 
according to the appellant, he had injured his thoracic spine 
in November 1977 while lifting a bag.  Dr. M. stated that he 
had treated the appellant following his injury, and that a 
physical examination at that time had shown that the 
appellant had tenderness in the thoracic spine on the left 
side near the scapular border.  An x-ray of the thoracic 
spine was interpreted as showing a slight curvature.  
According to Dr. M., he diagnosed the appellant with a 
thoracic strain and he injected the left thoracic area with 
Xylocaine and Cortisone. Dr. M. noted that the appellant was 
subsequently treated in December 1977 at which time he 
continued to complain of back pain, and he indicated that he 
was unable to return to work.  Dr. M. reported that the 
appellant was given manipulation treatment along with renewal 
of his pain medication.  

A private medical statement from J.L.W., M.D., dated in May 
1978, reflects that at that time, Dr. W. indicated that he 
had treated the appellant for a low lumbar strain with 
associated myofascitis.  Dr. W. stated that there also 
appeared to be instability of the lumbosacral area which 
suggested a chronic condition.  

In November 1978, the appellant submitted four statements 
from the following people who had served in the military with 
him: (1) W.L.P., (2) R.A.E., (3) R.A.S., and (4) M.G.P.  The 
statements all supported his contention that he had developed 
a back disability during service, and that he had 
subsequently suffered from chronic back pain.   

As previously stated, in a November 1978 decision, the RO 
confirmed its previous decision which had denied the 
appellant's claim of entitlement to service connection for a 
back disability.  The appellant was provided notice of this 
adverse decision and of his appellate rights, but an appeal 
was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the 
November 1978 confirmed rating decision became final when the 
appellant did not file an NOD within one year of the date of 
mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claims subsequent 
to the November 1978 confirmed rating includes outpatient 
treatment records from the VA Medical Center (VAMC) in 
Portland, Oregon, dated in January 1975, a private medical 
statement from J.R.L., M.D., dated in December 1985, a 
private medical report from the Maui Memorial Hospital, dated 
in September 1991, a medical report from R.L.L., M.D., dated 
in September 1992, private medical records from N.T.K., M.D., 
from October 1992 to November 1994, a private medical 
statement from J.A.F., M.D., dated in September 1995, a 
radiological report from Kahului Radiology, dated in March 
1996, a copy of a Stipulation and Settlement Agreement 
between the appellant and the United States Postal Service, 
dated in June 1996, a statement from Mr. M.M., a Labor 
Relations Specialist from the United States Postal Service, 
dated in July 1996, a statement from Ms. P.E., Office Manager 
of the Wilcox Health and Rehabilitation Center, dated in June 
1996, a private medical statement from P.L., M.D., dated in 
September 1996, a VA examination, dated in May 1997, lay 
statements, and hearing testimony.  

Outpatient treatment records from the Portland VAMC, which 
were received by the RO in April 1997, show that on January 
19, 1975, the appellant sought treatment after complaining of 
back pain.  At that time, the appellant stated that he had 
developed acute back pain while lifting a suitcase that 
morning.  According to the records, an x-ray was taken of the 
appellant's dorsal spine and it was interpreted as showing 
normal alignment of the dorsal vertebrae.  There were no bone 
changes.  The physical examination showed slight tenderness 
in the left paraspinal area.  The impression was of acute 
back strain.

A private medical statement from J.R.L., M.D., dated in 
December 1985, shows that at that time, Dr. L. indicated that 
the appellant had worked for Kamaaina Metals since 1980, but 
that the was currently working at the Honolulu shipyard as a 
warehouseman.  Dr. L. stated that in October 1984, the 
appellant suffered a work-related injury.  According to Dr. 
L., the appellant had been picking up some buckets full of 
precious metals when he felt pain in his low back.  Dr. L. 
noted that the appellant's low back pain persisted and 
eventually, he sought chiropractic treatment.  The appellant 
reported that he received temporary relief, but that he 
continued to suffer from chronic low back pain even after he 
stopped receiving chiropractic treatment in January 1985.  
According to the appellant, at present, he had low back pain 
with some numbness in his arms.  The appellant revealed that 
in 1971, while he was in the military, he was hit with a 
thrown softball during an altercation, and subsequently, he 
developed back pain.  He stated that following his separation 
from the military, he continued to suffer from low back pain 
and that he sought medical treatment for his back condition.  
According to the appellant, he was doing "pretty well" with 
his back until his work-related injury in October 1984.  

The physical examination showed that the appellant's muscles 
were not in spasm, and that he did not have point tenderness 
over the spinous processes or in the paravertebral muscles.  
Straight leg raising was negative bilaterally.  Flexion was 
to 90 degrees, extension was to 30 degrees, right lateral 
flexion was to 35 degrees, left lateral flexion was to 32 
degrees, right rotation was to 40 degrees, and left rotation 
was to 30 degrees.  An x-ray of the appellant's lumbar spine 
was interpreted as showing normal appearing vertebrae, 
although the L4-5 interspace appeared slightly narrowed when 
compared to the L3-4 interspace.  Otherwise, the interspaces 
were well maintained.  The sacroiliac joints appeared normal.  
The impression was of possible mild narrowing of the L4-5 
intervertebral disc space.  Following the physical 
examination and a review of the x-ray, Dr. L. stated that in 
his opinion, the appellant's continued symptomatology was 
based on chronic ligamentous strain.  Dr. L. indicated that 
the appellant was overweight and he explained to him that his 
weight put added pressure on his back, and caused him to 
increase the curvature of his back to maintain his center of 
gravity.  According to Dr. L., although the appellant's 
October 1984 accident seemed to have aggravated his back, it 
appeared that the appellant had a long history of back 
trouble, going back to when he was in the service in the 
early 1970's.  

A private medical report from the Maui Memorial Hospital 
shows that in September 1991, the appellant had a computed 
tomography (CT) scan taken of his lumbar spine.  At that 
time, the appellant indicated that he had suffered a work-
related injury in September 1991, and that he currently 
suffered from low back pain with numbness at the S1 and L5 
levels.  The CT scan was interpreted as showing no 
significant intervertebral foraminal canal or spinal canal 
stenosis.  L3-4 and L5-S1 discs were unremarkable.  There 
appeared to be some central disc protrusion at L4-5, which 
was relatively broad based and caused some compression of the 
thecal sac.  The impression was of broad based central disc 
protrusion at L4-5.  

A medical report from R.L.L., M.D., dated in September 1992, 
shows that at that time, Dr. L. noted that the appellant had 
been injured in September 1991 while working for the United 
States Government, and that he was currently examining the 
appellant for a "second opinion examination."  Dr. L. 
indicated that in September 1991, the appellant was working 
for the United States Post Office when he slipped and fell 
injuring his lower back.  According to Dr. L., the appellant 
allegedly suffered a ruptured L4-5 disc.  Upon physical 
examination, Dr. L. stated that the appellant was 
endomorphic.  There was hypesthesia in a small patch in the 
anterior central thigh, with no other evidence of 
hypesthesia.  Flexion overall was to 86 degrees, with 
extension to 19 degrees, flexion to 51 degrees, right lateral 
bending to 21 degrees, and left lateral bending to 19 
degrees.  There was asymmetry of lateral motion, and lateral 
motion was symmetric above L3.  According to Dr. L., there 
was widespread sensitivity of the skin over the lumbar spine 
to light touch and light axial pressure, and standing 
increased low back symptoms.  There was a marked difference 
between leg raising supine and seated.  The diagnosis was of 
herniated L4-5 disc with hypesthesia on the left.  Dr. L. 
noted that the herniated disc was temporaly related to the 
appellant's activities at work. 

Private medical records from N.T.K., M.D., from October 1992 
to November 1994, show intermittent treatment for a back 
disability.  The records reflect that in October 1992, the 
appellant was treated after complaining of a recent back 
injury.  At that time, he stated that he worked for the 
United States Postal Service and that in September 1992, he 
slipped and fell while he was working.  The appellant 
indicated that following that accident, he developed low back 
pain.  He reported that in September 1992, he had suffered a 
second back injury when he was sitting in his mail truck and 
he turned to his left in order to lift up a box full of mail, 
and that when he started to lift, he felt significant pain in 
his lower back.  According to the appellant, he had received 
chiropractic treatment for his back pain.  The physical 
examination showed that the appellant's spine was relatively 
straight, and there was tenderness in the midline which was 
to a minimal extent around the L4-5 area.  An x-ray was taken 
of the appellant's lumbosacral spine and it was interpreted 
as showing significant narrowing at the L4-5 area, but no 
other significant acute pathology was identified.  Dr. K. 
noted that a review of a CT scan indicated a L4-5 disc 
herniation with cord involvement.  The diagnosis was of L4-5 
right disc herniation with recent exacerbation.  According to 
the records, Dr. K. arranged for the appellant to undergo 
physical therapy.  The remaining records show intermittent 
treatment for chronic low back pain, to include the following 
diagnoses: (1) disc bulge at L4-5 with a secondary 
radiculopathy, and (2) myofascial strain of the lumbosacral 
area.  

In April 1996, the appellant submitted a statement from 
J.W.B., a friend from the military.  The statement supported 
the appellant's contention that he developed a back 
disability during service and that subsequently, he continued 
to have chronic back pain.  

A statement from Ms. P.E., Office Manager of the Wilcox 
Health and Re-habilitation Center, dated in June 1996, shows 
that at that time, Ms. P. indicated that the appellant had 
been seen a total of 96 times for chiropractic treatments 
relating to his worker's compensation industrial injury in 
1991.  

In June 1996, the RO received a radiological report from 
Kahului Radiology.  The report shows that in March 1996, an 
x-ray was taken of the appellant's lumbosacral spine.  The x-
ray was interpreted as showing intervertebral disc space 
narrowing at L4-5, with osteophyte formation and vacuum 
changes.  The remaining air spaces were unremarkable and the 
sacroiliac joints were normal.  The impression was of 
discogenic degeneration at L4-5.  In addition, the RO 
received a private medical statement from J.A.F., M.D., dated 
in September 1995.  The statement reflects that at that time, 
Dr. F. indicated that he had recently examined the appellant 
and that in his opinion, the appellant had a permanent back 
condition with permanent restrictions of no repetitive 
bending, stooping or twisting, and no prolonged standing 
without being allowed to sit for greater than 30 minutes.  

In September 1996, the appellant submitted three statements 
from the following people: (1) W.L.P., a friend from the 
military, (2) R.A.E., a friend from the military, and (3) 
S.A., the appellant's sister.  The statements all supported 
the appellant's contention that he had developed a back 
disability during service, and that he had subsequently 
suffered from chronic back pain.

A private medical statement from P.L., M.D., dated in 
September 1996, shows that at that time, Dr. L. indicated 
that he had been asked by the appellant's representative to 
provide a medical opinion regarding the etiology of the 
appellant's back disability.  Dr. L. stated that according to 
the appellant, while he was in the military, he was struck in 
the back with a softball at a high velocity.  The appellant 
noted that he was subsequently diagnosed with a back strain 
which required treatment lasting approximately one year.  He 
reported that he sustained re-injury to his back in 1985, 
1991, and again in 1992.  Dr. L. stated that a September 1991 
CT scan was interpreted as showing a broad-based central disc 
protrusion at L4-5.  According to Dr. L., the timing and 
clinical significance of that finding was unclear.  In 
response to the question as to whether the appellant's 
current back problems were causally related to an injury he 
sustained to his back during service, Dr. L. reported that 
the appellant had a complicated history of low back pain, and 
that while it was medically conceivable that his back pain 
began with his initial injury of 1971, he could not provide 
any medical proof. 

In September 1996, the RO received a copy of a Stipulation 
and Settlement Agreement between the appellant and the United 
States Postal Service, dated in June 1996, and a statement 
from Mr. M.M., a Labor Relations Specialist from the United 
States Postal Service, dated in July 1996.  The June 1996 
Agreement reflects that at that time, while the U.S. Postal 
Service agreed to rescind a Notice of Proposed Removal, the 
appellant agreed to undergo a fitness for duty examination.  
The July 1996 statement shows that at that time, Mr. M. 
indicated that the results of the appellant's fitness for 
duty examination included the following: (1) no 
lifting/carrying over 30 pounds, and (2) no pushing/pulling 
of loaded rolling equipment over 100 pounds.  According to 
Mr. M., based on the above, the appellant was not able to 
perform the full duties of a letter carrier, and as agreed in 
the settlement agreement, he was directed to apply for 
disability retirement.  

In September 1996, a hearing was conducted at the RO.  At 
that time, the appellant stated that although he had 
originally requested a hearing at the RO before a member of 
the Board, he no longer wanted a Travel Board hearing and 
that a hearing before a local hearing officer was acceptable.  
(T.1).  The appellant testified that during service, he was 
hit by a softball during an argument and he subsequently 
developed low back pain.  (T.2,3).  He reported that at the 
time of his injury, he sought medical treatment and was given 
medication, but that he still had back pain.  (T.3,4).  In 
the appellant's remaining testimony, the appellant contended, 
in essence, that following his separation from the military, 
he continued to suffer from chronic back pain.  

In May 1997, the appellant underwent a VA examination which 
was conducted by C.K.H.L., M.D., a private physician.  At 
that time, the appellant gave a history of his in-service 
back injury and his post-service work-related back injuries.  
The appellant stated that at present, he had constant low 
back pain which he rated as a six on an ascending scale of 
10.  He noted that the pain went down his right buttock to 
his posterior thigh, radiating to the front of his knee, and 
that the right leg pain occurred with prolonged walking or 
standing.  According to the appellant, he did minimal to no 
exercises for his back, and he reported that three months ago 
he was doing exercises, and when he stopped, his back 
improved.  The appellant indicated that he was taking 
medication for his back pain including a muscle relaxant, 
pain medication, and anti-inflammatories.  

The physical examination showed that the appellant's gait was 
normal, and he was able to walk on his heels and toes, but 
that he had difficulty performing a partial squat.  There was 
tenderness around the L5-S1 level in the midline of the back.  
Range of motion of the back included forward flexion, which 
was to 80 degrees, extension, which was to 20 degrees, 
lateral bending, which was to 20 degrees on the right and to 
25 degrees on the left, and rotation, which was to 30 degrees 
bilaterally.  Straight leg raising was to 70 degrees, 
bilaterally.  Negative Patrick's maneuver.  The impression 
was of chronic low back pain with discogenic disc disease at 
L4-5, and central disc protrusion of L4-5 on the September 
1991 CT scan.  Dr. L. stated that the appellant's in-service 
injury appeared to be a direct contusion to the back with a 
softball.  Dr. L. noted that the appellant had had multiple 
industrial injuries from 1975 to 1980, which were probably 
the more likely cause of his chronic low back pain, as well 
as the addition of his deconditioned state and the lack of 
exercise for his lower back.  According to Dr. L., 
recommendations for the appellant included weight loss, 
exercise program for back and abdomen, and some form of 
cardiovascular conditioning.  


II  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As previously stated, in a January 1978 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a back disability.  At that time, the RO 
stated that its decision was primarily based on the 
appellant's service medical records.  The RO noted that 
according to the records, in March 1972, the appellant was 
treated for lumbosacral pain which had been incurred in July 
1971, prior to his entrance into the military.  The RO 
indicated that the remaining service medical records, 
including the appellant's February 1974 separation 
examination, were negative for any complaints or findings of 
a back disability, and that the first post-service medical 
evidence of a back disability was in November 1977, 
approximately three years after the appellant's discharge.  
Thus, lacking evidence of service incurrence or aggravation 
of back condition, and with no showing of continuity of 
treatment, it was the RO's conclusion that that a back 
disability, if existent, was not incurred in or aggravated by 
military service.  In a November 1978 rating action, the RO 
confirmed its previous decision to deny the appellant's claim 
for service connection for a back disability.  The appellant 
was provided notice of this adverse decision and of his 
appellate rights, but an appeal was not initiated.  
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).  Therefore, the November 1978 
confirmed rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998).

In February 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his claim for service connection for a back disability 
be reopened.  In a July 1996 rating action, the RO stated 
that the appellant had been previously denied service 
connection for a back disability.  However, the RO noted that 
the prior decision had incorrectly stated that the onset of 
the appellant's back condition was prior to service.  
According to the RO, a review of the service medical records 
showed that the onset of a low back strain occurred during 
service in 1971, and that the appellant had received 
treatment until 1972.  

In light of the above, in the July 1996 rating action, the RO 
determined that the appellant's claim was well grounded on 
the basis that a back injury was documented in service and 
that the appellant had a current back disability.  However, 
in the same rating decision, the RO denied the appellant's 
claim for service connection for a back disability on the 
basis that the appellant's current back disability neither 
occurred in nor was caused by service.  The RO noted that the 
evidence of record showed that the appellant's in-service 
back problems did not result in a chronic back disability, 
and that his current back problem of a herniated disc was the 
result of a 1991 work-related injury.  

The Board notes that, in light of the above, although the 
January 1978 rating and subsequent November 1978 confirmed 
rating decisions were based upon the incorrect premise that 
the onset of the appellant's back condition was prior to 
service, it is significant to note that the RO also denied 
the appellant's claim on the basis that a back disability, if 
existent, was not incurred during military service.  
Accordingly, in reviewing the evidence of record in support 
of the appellant's attempt to reopen his claim for service 
connection for a back disability, the Board finds that at 
least a portion of the evidence submitted since the November 
1978 confirmed rating decision is "new and material" 
according to the criteria in 38 C.F.R. § 3.156(a).  
Specifically, the Board notes that the private medical 
statement from Dr. J.R.L., dated in December 1985, and the 
private medical statement from Dr. P.L., dated in September 
1996, are "new" in that they were not of record at the time 
of the RO's denial in November 1978.  Moreover, the evidence 
is so significant because it bears directly and substantially 
on the specific matter in the case at hand, which is whether 
the appellant's current back disability was incurred during 
his period of active service.  

As previously stated, in Dr. J.R.L.'s December 1985 
statement, Dr. L. indicated that the appellant had a history 
of an in-service back injury.  In addition, Dr. L. stated 
that in October 1984, the appellant once again injured his 
back while he was working.  According to Dr. L., it was his 
opinion that the appellant's continued symptomatology of 
chronic back pain was based on chronic ligamentous strain.  
Dr. L. stated that although the appellant's October 1984 
accident seemed to have aggravated his back, it appeared that 
the appellant had a long history of back trouble, going back 
to when he was in the service in the early 1970's.  Moreover, 
the Board further notes that in Dr. P.L.'s September 1996 
statement, Dr. L. reported that the appellant had a 
complicated history of low back pain, and that while it was 
medically conceivable that his back pain began with his 
initial injury of 1971, he could not provide any medical 
proof.  As stated above, the December 1985 statement from Dr. 
J.R.L., and the September 1996 statement from Dr. P.L., are 
"new" in that they were not of record at the time of the 
RO's denial in November 1978.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, __ Vet. 
App. __,No. 97-1534, slip op. at 12.

In the instant case, the "new" evidence includes medical 
opinions which suggest that there is a possibility that the 
appellant's current back disability is related to his period 
of time in the military.  As previously stated, in the 
January 1978 rating, and in the subsequent November 1978 
confirmed rating, the RO denied service connection for a back 
disability on the basis that a back disability was not 
incurred during military service.  Therefore, in light of 
Evans, the above evidence is both "new and material" 
because it bears directly and substantially on the issue of 
whether the appellant's current back disability was incurred 
during his period of military service.  Accordingly, in light 
of the foregoing, the Board concludes that the appellant has 
submitted "new and material" evidence to reopen his claim 
for entitlement to service connection for a back disability.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened, and 
the appeal is allowed to that extent.  


REMAND

Having reopened the appellant's claim for service connection 
for a back disability, the Board must next determine if the 
claim is well grounded based on all of the evidence of 
record.  See Winters and Elkins, both supra.  The Board finds 
that the appellant's claim is well grounded in accordance 
with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) in that his 
claim is plausible based upon the clinical evidence of record 
and the evidentiary assertions provided by the appellant 
which are within the competence of lay party.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.

In that regard, the Board notes that the evidence of record 
shows that there are discrepancies in the medical opinions 
regarding the question of whether or not the appellant's 
current back disability is related to his period of service.  
As previously stated, the private medical statement from Dr. 
J.R.L., dated in December 1985, and the private medical 
statement from Dr. P.L., dated in September 1996, both 
suggest that there is a possibility that the appellant's 
current back disability is related to his period of time in 
the military.  However, the Board notes that in the 
appellant's May 1997 VA examination, which was conducted by 
Dr. C.K.H.L., Dr. L. stated that although the appellant's in-
service injury appeared to be a direct contusion to the back 
with a softball, in his opinion, the appellant's multiple 
industrial injuries from 1975 to 1980 were probably the more 
likely cause of his chronic low back pain, as well as the 
addition of his deconditioned state and the lack of exercise 
for his lower back.  

In light of the above discrepancies, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed.  The Board notes that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
a back disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature, severity, and etiology of the 
back disability.  All testing deemed 
necessary should be performed.  After 
reviewing the available medical records, 
to specifically include the December 1985 
statement from Dr. J.R.L., and the 
September 1996 statement from Dr. P.L., 
it is requested that the examiner render 
an opinion regarding whether it is at 
least as likely as not that the back 
disability, if found, had its onset 
during the appellant's period of active 
service?  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disability.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

